Citation Nr: 1412176	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring an automobile and adaptive equipment or adaptive equipment. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran underwent VA examination and the examiner noted the Veteran's history of a severe (service connected) stroke in November 2004 that resulted in a severe left hemiparesis with left-sided neglect.  While some improvement occurred over the years, the Veteran was left with significant residual in the left upper extremity and left leg.

The examiner did not specifically say whether there was loss of use of the Veteran's left hand or provide a rationale for stating that the Veteran would not be equally well served by an amputation stump at the site of election with prosthesis in place.  Thus, further clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the physician who performed the April 2011 VA examination (or another similarly qualified physician) to review the record, including the May and November 2010 statements from the VAMC neurologists and address the following:

After identifying all current disability attributable to the service- connected left upper disability, the examiner should provide an opinion as to whether those residuals include loss of use of the left hand.  The examiner should specifically consider whether the Veteran would be equally well served by an amputation at the site of election with prosthesis in place. 

The examiner should provide reasons for this opinion.

If additional examination is recommended, this should be arranged.

2.  If the benefit sought remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

